DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks 
 	This action is in response to communication: 10/22/2020.  Claims 1-18 are pending.  Claims 1-10 have been amended, no claims have been canceled and claims 11-18 have been added.
	The specification and drawings were objected to for the use of “resistors,” which appeared to be referred to as “registers.”  Applicant has amended the corresponding figures and the specification to correct these discrepancies.  Applicant has provided a substitute application accordingly.   Examiner notes that the corresponding confusion does appear to be due to a translation error between “resistor” and “register,” as Applicant clarifies, and the corresponding corrections are not construed as new matter.   This confusion was noted in the previous examiner’s communication, dated 07/22/2020, which the previous examiner noted the term “resistors” appear to refer to “registers.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent Pub. No. 2002/0062352) in view of Park (U.S. Patent Pub. No. 2018/0137060).
Regarding claim 1, Asano teaches a calculation processing apparatus, comprising: 
an exclusive memory storing an exclusive area different from an address space of a processor (Slave processors 12-1 and 12-2 have local memories to store a program and data to be processed, data local memories 14-1 and 14-2 (exclusive memories) store data to be processed by the slave processors, [0041]. A master processor as well as the slave processors are capable of using the global memory (the address space of the master processor) - [0042]); 
a data transfer unit configured to perform transfer processing of data items between the address space and the exclusive memory (DMA controllers 15-1 and 15-2 transfer data between the local memories and global memory - [0044]); 
a calculation processing unit configured to perform calculation processing between the data items stored in the exclusive memory (The processors 12-1 and 12-2 perform calculation processing on the data in the local memory - [0045]-[0049]); 
a command register group (one of the plurality of command pooling buffers 121 and 131) holding a series of commands (a first command pooling buffer, from the plurality of command pooling buffers 121, of capable of accumulating a plurality of commands and are provided on the processor elements (PE) 12-1 and 12-2) a first command column of a plurality of command columns received from the processor (first command pooling buffer accumulating a plurality of a series/sequence of commands (i.e. a first command column) - [0051]-[0052]), 
a second command column of the plurality of command columns received from the processor (second command pooling buffer accumulating a second series/sequence of commands (i.e. a second command column)), the second command column is distinct from the first command column (plurality of command pooling buffers distinct from each other, which hold a distinct series/sequence of commands - [0051]-[0052]); 
a state machine configured to manage a state of processing in the data transfer unit and the calculation processing unit (The processing of the processor elements and DMA controllers are controlled by the master processor - [0045]; The controlling of the processing within the processing elements and DMA controller by the master processor correspond to a state machine managing the processing within the units); and 
a control unit configured to: control the command register group so as to hold the command and controlling the command register group such that the commands held by the command register group are fed to any of the data transfer unit and the calculation processing unit depending on the state (Each of the command pooling buffers 121 and 131 are a kind of command queue (a pool), which would hold the commands and feed them to the respective DMA controller or processor element - [0051]).
Asano may not necessarily, explicitly teach command register group (i.e. a group of command pooling buffers) each to include a plurality of registers, a first register of the plurality of registers holding each command; and a second register of the plurality of registers holding each command.
	Park teaches command register (the command register 114 c; i.e. similar to the command pooling buffers in Asano, which receive a series of commands) including a plurality of registers, a first register of the plurality of registers holding each command; and a second register of the plurality of registers holding each command (the command register 114 c may include first through Nth command registers CRa through CRn; The first through Nth command registers CRa through CRn may store first through Nth tasks (i.e. commands), respectively; Commands received from the host 200 may be sequentially stored in the command register 114c; tasks may not necessarily be executed according to a storing order, and the storage device 100 a may determine an order of executing the tasks; the storage device 100 may request the host 200 to execute a particular task, according to the determined order – Park; [0055]-[0056]; Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the command register’s structure, which receives commands/tasks from the host in each register of the command register, of Park with the teachings of the pooling buffers receiving a (Park; [0056]).

Regarding claim 2, Asano and Park teach wherein the state machine is further configured to cause the state to be shifted in accordance with a predetermined number of commands corresponding to the plurality of command columns to manage the state (The processing procedure of the DMA controllers and processor elements detailed in Asano; [0045]-[0049] is controlled by the master processor, which corresponds to the state machine shifting states; The commands within the procedure can be accumulated in the command pool buffers - Asano; [0051]; the plurality of command pooling buffers distinct from each other, which hold a plurality of distinct series/sequence of commands (i.e. plurality of command columns) - Asano; [0051]-[0052]; and would be processed according to the procedure and respective commands (shifting of states) in - Asano; [0045]-[0049]). 

Regarding claim 3, Asano and Park teach wherein the first command column (Controlling of an order of commands to be transmitted to the DMA controller and processor elements are detailed - Asano; [0045]-[0049]) includes 
a first command of performing a first data transfer processing of transferring the data items from the address space to the exclusive memory (Data to be processed is transferred from the global memory to local memory - Asano; [0047]), 
a second command of performing calculation processing between the data items stored in the exclusive memory (Processing by the processor element is performed - Asano; [0048]), and 
a third command of performing second data transfer processing of transferring the data items from the exclusive memory to the address space (The processor result data is transferred from the local memory to global memory - Asano; [0049]),
the state machine is further configured to cause the state to shift to a state of allowing execution of the first command of performing the first data transfer processing when the first command of performing the first data transfer processing is inputted (The processing procedure of the DMA controllers and processor elements detailed in Asano; [0045]-[0049] is controlled by the master processor, which corresponds to the state machine shifting states, and performs processing in the order of DMA-transferring data from the global memory to the local memory (shifting state to allow first data transfer)), 
cause the state to shift to a state of allowing execution of the second command of performing the calculation processing when a time necessary to execute the first  command of performing the first data transfer processing elapses (followed by (i.e. after first processing/shifting state)processing by the processor element (shifting state to allow execution of calculation processing)), and 
cause the state to shift a state of allowing execution of the third command of performing the second data transfer processing when a time necessary to execute the second command of performing the calculation processing elapses (followed by transferring data from the local memory to the global memory (shifting state to allow second data transfer processing) - Asano; [0045]-[0049]).

Regarding claim 4, Asano and Park teach wherein the command register group includes a plurality of sub-register groups (Processing elements 12-1 and 12-2 each contain command buffers 121, collectively corresponding to the command register group, with the respective buffers for each processing element corresponding to the sub-register groups - Asano; [0051]), and 
the control unit configured to control the plurality of sub-register groups to hold different command columns when the plurality of the command columns is received from the processor (The different buffers (sub-register groups) for each processor element 12-1 or 12-2 would hold the respective series/sequence of commands for calculation processing of threads (different command columns) from the master processor - Asano; [0045]; i.e. series/sequence of commands held by each pooling command buffer - Asano; [0051]-[0052]).

Regarding claim 5, Asano and Park teach wherein the control unit is configured to control the plurality of sub-register groups (The different buffers (sub-register groups) for each processor element) to exclusively feed the commands of the different command columns are to the data transfer unit and the calculation processing unit (For each processing element processing different threads (different command columns), the command pooling buffers would feed the data to their respective units: command pooling buffer 151 for the DMA controllers (data transfer units) and command pooling buffer 121 for the processor elements (calculation processing units) - Asano; [0051]-[0052]).

Regarding claim 6, Asano teaches wherein the state machine manages states specific to the respective different command columns (The master processor, corresponding to a state machine managing states, wholly controls the operations of the processor elements and DMA controllers. Processing of the threads executed by each of the processors (the different command columns) would be managed by the master processor, corresponding to managing the states of the different command columns - Asano; [0045]).

Regarding claim 7, Asano and Park teach wherein the state machine is further configured to shift the state of one of the plurality of command columns in accordance with a predetermined number of commands corresponding to the one of the plurality of command columns when states of the plurality of command columns are managed and in accordance with states of other command columns (The processing procedure of the DMA controllers and processor elements detailed in Asano; [0045]-[0049] is controlled by the master processor, which corresponds to the state machine shifting states. The commands within the procedure can be accumulated in the command pool buffers - Asano; [0051], and would be processed according to the procedure and respective commands (shifting of states) in Asano; [0045]-[0049]. Additionally, the states of other threads (command columns) are managed in accordance with other threads through the use of virtual thread IDs and specific counters for the VTIDs - see Asano; [0053]).

Regarding claim 8, Asano and Park teach wherein each of the plurality of command columns (Controlling of an order of commands to be transmitted to the DMA controller and processor elements are detailed - Asano; [0045]-[0049]) includes 
a first command of performing a first data transfer processing of transferring the data items from the address space to the exclusive memory (Data to be processed is transferred from the global memory to local memory - Asano; [0047]), 
a second command of performing calculation processing on the data items stored in the exclusive memory (Processing by the processor element is performed - Asano; [0048]), and
a third command of performing a second data transfer processing of transferring the data items from the exclusive memory to the address space (The processor result data is transferred from the local memory to global memory - Asano; [0049]), 
the state machine is further configured to cause the state to shift a state of allowing execution of the first command of performing the first data transfer processing on the second command column to be second processed of the plurality of command columns when a time necessary to execute the first command of performing the first data transfer processing of the first command column to be first processed of the plurality of command columns elapses (The processing procedure of the DMA controllers and processor elements detailed in Asano; [0045]-[0049] is controlled by the master processor, which corresponds to the state machine shifting states, and performs processing in the order of DMA-transferring data from the global memory to the local memory (shifting state to allow first data transfer)), 
cause the state to shift a state of allowing execution of the second command of performing the calculation processing on the second command column to be second processed of the plurality of command columns when a time necessary to execute the second command of performing the calculation processing of the first command column to be first processed elapses (followed by (i.e. after first processing/shifting state) processing by the processor element (shifting state to allow execution of calculation processing), and 
cause the state to shift a state of allowing execution of the third command of performing the second data transfer processing on the first command column to be first processed when the time necessary to execute the second command of performing the calculation processing of the first command column to be first processed elapses (followed by (i.e. after second processing/shifting state) transferring data from the local memory to the global memory (shifting state to allow second data transfer processing) - Asano; [0045]-[0049]).

Regarding claim 10, Asano teaches an information processing system, comprising: 
a processor (Master processor 11); a calculation processing apparatus (Processor elements 12-1 and 12-2 and DMA controllers 15-1 and 15-2); and a shared memory storing an address space of the processor and being accessible even from the calculation processing apparatus (Global memory 17 is a shared memory - Asano; [0042]), 
the calculation processing apparatus including an exclusive memory storing an exclusive area different from the address space of the processor (Slave processors 12-1 and 12-2 have local memories to store a program and data to be processed, data local memories 14-1 and 14-2 (exclusive memories) store data to be processed by the slave processors - Asano; [0041]; A master processor as well as the slave processors are capable of using the global memory (the address space of the master processor) - [0042]), 
a data transfer unit configured to perform transfer processing of data items between the address space and the exclusive memory (DMA controllers 15-1 and 15-2 transfer data between the local memories and global memory - [0044]), 
a calculation processing unit configured to perform calculation processing between the data items stored in the exclusive memory (The processors 12-1 and 12-2 perform calculation processing on the data in the local memory - [0045]-[0049]), 
a command register group (the plurality of command pooling buffers 121 and 131) holding a series of commands (a first command pooling buffer, from the plurality of command pooling buffers 121, of capable of accumulating a plurality of commands and are provided on the processor elements (PE) 12-1 and 12-2) a first command column of a plurality of command columns received from the processor (first command pooling buffer accumulating a plurality of a series/sequence of commands (i.e. a first command column) - [0051]-[0052]), 
a second command column of the plurality of command columns received from the processor (second command pooling buffer accumulating a second series/sequence of commands (i.e. a second command column)), the second command column is distinct from the first command column (plurality of command pooling buffers distinct from each other, which hold a distinct series/sequence of commands - [0051]-[0052]); 
a state machine configured to manage a state of processing in the data transfer unit and the calculation processing unit (The processing of the processor elements and DMA controllers are controlled by the master processor - [0045]; The controlling of the processing within the processing elements and DMA controller correspond to a state machine managing the processing within the units), and 
a control unit configured to control the command register group to hold the commands and control the command register group to feed the commands held by the command register group to any of the data transfer unit and the calculation processing unit depending on the state (Each of the command pooling buffers 121 and 131 are a kind of command queue (a pool), which would hold the commands and feed them to the respective DMA controller or processor element - [0051]-[0052]).
Asano may not necessarily, explicitly teach command register group (i.e. a group of command pooling buffers) each to include a plurality of registers, a first register of the plurality of registers holding each command; and a second register of the plurality of registers holding each command.
command register (the command register 114 c; i.e. similar to the command pooling buffers in Asano, which receive a series of commands) including a plurality of registers, a first register of the plurality of registers holding each command; and a second register of the plurality of registers holding each command (the command register 114 c may include first through Nth command registers CRa through CRn; The first through Nth command registers CRa through CRn may store first through Nth tasks (i.e. commands), respectively; Commands received from the host 200 may be sequentially stored in the command register 114c; tasks may not necessarily be executed according to a storing order, and the storage device 100 a may determine an order of executing the tasks; the storage device 100 may request the host 200 to execute a particular task, according to the determined order – Park; [0055]-[0056]; Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of the command register’s structure, which receives commands/tasks from the host in each register of the command register, of Park with the teachings of the pooling buffers receiving a series/sequence of commands of Asano in order to provide further detailed description of how multiple/series of commands are received/processed within the device receiving the commands/tasks (i.e. within each command pooling buffer, a plurality of registers, each register responsible for a command/task) and to allow for proper execution order of each task according to varying proper execution order possibilities, as the order the command is stored may not be the order in which the command/task should be (Park; [0056]).

Regarding claims 11-17, claims 11-17 comprise the same or similar language as claims 2-8 (including the system as descried in claim 10) respectively, and are, therefore, rejected for the same or similar reasons.

Claim 9 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Asano (U.S. Patent Pub. No. 2002/0062352) in view of Park (U.S. Patent Pub. No. 2018/0137060) in further view of Buck (U.S. Patent No. 7,627,723).
Regarding claim 9, Asano and Park teaches wherein the state machine causes the state to shift a state of allowing execution of the command of performing the calculation processing on the first command column (A DMA-transfer of data into local memory is followed by processing the data by the processor element (shifting to a state allowing execution of calculation processing) - Asano; [0047]-[0048]).
Asano and Park may not necessarily, explicitly teach performing a second command column’s calculation processing after a first command column’s calculation processing has completed or elapsed.
Buck teaches performing the calculation processing on the second command column to be second processed when the state is shifted to the state that the command of performing the calculation processing on the first command column to be first processed is ended (A first thread may be executing an atomic instruction to update data at a memory location while a second thread begins another instruction, but the second thread is not allowed to overwrite the data at the memory location, and additionally, before atomic instructions finish writing resulting values back to memory locations, other instructions are precluded from overwriting data – Buck; Col. 5: line 39 – Col. 6: line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shifting of states to perform calculation processing for multiple threads (command columns) Asano teaches, to allow execution of a second thread’s calculation processing following a first thread’s calculation processing finishing, as Buck teaches. The motivation for doing so would have been to implement atomic instructions, to prevent memory conflicts amongst different threads. (Buck; Col. 5: line 57 – Col. 6: line 3).

Regarding claim 18, claim 18 comprises the same or similar language as claim 9 (including the system as descried in claim 10), and is, therefore, rejected for the same or similar reasons.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Applicant alleges, while command pooling buffers 121 and 131 of Asano may be capable of accumulating a plurality of commands, Asano does not teach the specific command register group “command column” structure as recited in claim 1. Specifically, 
Asano teaches each command pooling buffer is capable of receiving and accumulating a plurality of commands.  These commands are received as a series/sequence of commands to be executed. (Asano; [0051]-[0052]).   When a plurality of commands (i.e. a series/sequence of commands) are received and to be executed, even if the commands are received in such a string, for example: command A; command B; command C; etc., said commands, when executed act as such:
[AltContent: textbox (command “column”)][AltContent: ]command A;command B; command C;
etc.
Said “command column” appears to merely be a series or sequence of commands received and to be executed within each register sub-group (see Applicant’s Spec.; [0031]-[0035]; Fig. 2; character reference 312; and Fig. 3), deepening on proper execution order as described in claims 1 and 10 (see Park; [0055]-[0056]; Fig. 5).  Moreover, a series or sequence of commands do not take on a shape or structure. They are merely commands to be executed, in a given order, and can be grouped together individually, in a plurality, or all together, regardless of shape or structure because the execution order of the commands may vary and are not always executed in the order in which they were received. (see Park; [0056]-[0057]).  The “command column” Applicant relies upon appears to merely be labeling a grouping of a plurality of commands to be executed by one of the register sub-groups.  As taught by Asano and Park, each (Asano; [0051]-[0052]). The commands are then received/processed into each register of the register sub-group, as the amended claims currently present. (illustrated in Park; [0055]-[0056]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709.  The examiner can normally be reached on M-F 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/R.L.S./Examiner, Art Unit 2137